Mr. Justice Van Orsdel
delivered the opinion of the Court:
Appeal from the decision of the Commissioner of Patents refusing appellant a’patent for a bedpan described in the following claims:
“1. As a new article of manufacture, a bedpan comprising a pan portion and a top portion, said portions being welded along their proximate edges so as to form a smooth jointure devoid of fouling crevices.”
“2. As a new article of manufacture, a bedpan comprising a fluid-receiving pan portion having upwardly inclined sides, and a body-supporting top portion having complementary downwardly turned sides, the proximate edges of said portions being joined by a smooth butt weld, so as to form a smooth jointure devoid of fouling crevices.
“3. As a new article of manufacture, a bedpan comprising a fluid^receiving pan portion having upwardly inclined sides, and a top portion having complementary downwardly inclined sides and a downwardly sloped, inwardly projecting, body-supporting web; the proximate edges of said pan and top portions being joined by a butt weld, so as to form smooth unbroken surfaces at the joint devoid of fouling crevices.”
Appellant secured a patent, No. 967,638, for a metal bedpan of the same shape and design as that disclosed in the present application, except that the patent shows the two parts fastened together by a crimped seam instead of by butt-welding. It is conceded that butt-welding of metal is old. We are of opinion that the Commissioner was correct in holding that the idea of joining the parts of the patented bedpan by this well-known method is obvious to anyone skilled in the art, and therefore does not constitute invention. The present application was properly refused-
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. . Affirmed.